DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
The examiner notes the provisional application associated with the instant application (62/846,617). Among other features, the following features do NOT appear to be disclosed or otherwise described in the provisional application: 
1.  weight comparison module
2. “determining at least one relationship…” limitation of at least representative claim 1. 
3. “optimize the value of the at least one decision-making goal parameter…” limitation of at least representative claim 1. 
4. “goal weight” of claims 10-20
Because the provisional application (62/846,617) does NOT appear to have any disclosure relating to these features such that they are sufficiently described, the priority claim established by the above provisional application is denied for at least the above features. 
MPEP 2161.01(I) recites: 
The written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed

As described in the MPEP, the above claim language does not appear to be described in such a clear, concise, and exact manner that a person of ordinary skill in the art would understand how the inventor intended the functions to be performed. 
This citation from the MPEP lays the foundation for the denial of the priority claim to the provisional filing date. 
In particular, the provisional appears to be a general outline of the problem faced by the inventor with very limited to no description of how the instant application actually performs the claimed functions. 
Indeed, the best description found in the provisional application is Pg. 4 which appears to set forth a rough outline of the idea of the instant application and does not provide any details in such clear, concise, and exact terms such that a person of ordinary skill in the art would understand how the inventor intended to the functions claimed to be performed. 



Interpretation of Claims 3-5, 10-12, and 15-17 (claims 3-5 used as representative)
The examiner notes the claim language of Claims 3-5. In particular, it appears that claims 3-5, for lack of a better term, repeat the same processing steps as claim 1 except with “…the data of the second decision-making goal parameter…” 
Additionally, the examiner notes that the as-filed specification provides little clarity on what the applicant intends “stop optimizing” to encompass as recited in Claim 3. Indeed, there are only three instances of the word “stop” within the as-filed specification (e.g. [0053], [0054], [0055]) and these recitations merely reflect the claim language without further clarification. 
While believed to be definite and supported, the repeated processing steps claimed in Claims 3-5 will be interpreted, under the Broadest Reasonable Interpretation in light of the specification, as encompassing, but not limited to, an iterative process in which new data or a new set of data is considered. 
The examiner notes for clarity of record. 
If the applicant intends for a different interpretation, then such language should appear within the claims. Additionally, the examiner respectfully requests the applicant cite to pertinent paragraph numbers throughout the specification where such an interpretation is supported and clearly described. 
General note regarding the data claimed. 
The examiner notes the following terms: 
1. “data of at least [one, second, plurality of] decision-making goal parameter”
2. “a plurality of decision-making factors” 
3. “receive data affecting decision-making”
While each terms appears to be definite and supported, the examiner notes that each of at least the terms listed above, appear, under BRI in light of the specification, to encompass each other. 
For example, claim 1 sets forth at least the terms noted above. However, “data of at least one decision-making goal parameter” could, under BRI, encompass “a plurality of decision-making factors” as well as “data affecting decision-making”. Therefore, under BRI, each of at least the noted terms appear to analogous and the claim does not appear to set forth any clear distinction. 
The examiner suggests amending the claims with proper supporting language from the specification such that at least the above terms are clearly distinct from each other. 
For purposes of examination and compact prosecution, each of at least the above terms will be interpreted as encompass similar or otherwise analogous subject matter.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
As an initial matter, claims 1 (system), 13 (method), and 18 (system) appear to fall within one of the statutory categories of invention. Therefore, each of Claims 1, 13, and 18 and their respective dependent claims pass step 1. 

Analysis of representative Claim 1: 
Revised Step 2A: Does the claim(s) recite an abstract idea?
YES, representative Claim 1 recites an abstract idea and the identified additional elements do NOT integrate the abstract idea into a practical application. 

Specifically, representative Claim 1 recites the following limitations: 
“A weighted comparison module, comprising computer-executable code stored in non-volatile memory; a processor; and a user device; wherein the weighted comparison module, the processor, and the user device are configured to:”
These limitations are all considered an additional element. Under Step 2A Prong 2, these additional elements do NOT integrate the abstract into a practical application because they mere amount to using a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)). 
Because these additional elements have been found to NOT integrate the abstract idea into a practical application they must further be considered under Step 2B (see below) 
receive data of at least one decision-making goal parameter via the user device
This limitation is considered an additional element. Specifically, under step 2A Prong 2, the receipt of data via a user device is considered insignificant extra-solution activity (MPEP 2106.05(g)). Specifically, this limitation is nothing more than mere data gathering and selecting a particular data source or type of data to be manipulated.
This limitation must be further considered under Step 2B (see below).
 determine a plurality of decision-making factors
Under Step 2A, the functionality encompassed by this limitation is nothing more than a mental process and therefore is part of the abstract idea. That is, determining a plurality of decision-making factors is simple judgement or observation performed by a human. For example, given a decision, a human could determine (e.g. think of) factors that impact that decision (e.g. the decision to buy a house has factors such as location and price).  
 determine a weight for each of the plurality of decision-making factors
Under Step 2A, the functionality encompassed by this limitation is nothing more than a mental process and therefore is part of the abstract idea. That is, determining a weight (e.g. value) is nothing more than a simple judgement, observation, or evaluation. For example, in the decision of buying a house the factors of location and price could be treated as not equal. For example, a person could, in their decision-making process given “more weight” (e.g. more importance) to the price of the house and “less weight” (e.g. less importance) to the location of the house. 
continuously receive data affecting decision-making
Under Step 2A Prong 2, this limitation is considered an additional element and specifically insignificant extra-solution activity (MPEP 2106.05(g)). 
 determine at least one relationship between an increase or a decrease of a value of the at least one decision-making goal parameter and the plurality of decision-making factors based on iteratively modifying the weights for each of the plurality of decision-making factors and analyzing the continuously-received data
Under Step 2A Prong 1, the functionality encompassed by this limitation is considered a mental process and therefore part of the abstract idea. That is, giving different importance to different factors to determine what relationship they have on the goal is nothing more than a simple evaluation or observation. For example, in the decision of buying a house, a person could simply observe house prices in a location and similar, observe what locations give higher or lower prices.
optimize the value of the at least one decision-making goal parameter by iteratively modifying the weights for each of the plurality of decision-making factors based on the at least one relationship between the increase and the decrease of the value of the at least one decision- making goal parameter and the plurality of decision-making factors.
Under Step 2A Prong 1, the functionality encompassed by this limitation is considered a mental process and therefore part of the abstract idea. That is optimizing the value of the goal by changing the weights repeatedly based on a known relationship is a nothing more than a simple evaluation or observation which a human could perform using a pencil and a piece of paper. For example, in the decision of buying a house, a person could observe different locations and different prices at those locations and ultimately decide to buy or not buy (optimize) a particular house based on the relationship between location and price. 
Alternatively, this limitation is also considered an additional element. Specifically, optimizing a goal parameter given a relationship is considered insignificant extra-solution activity (MPEP 2106.05(g)). That is, under BRI, the optimization of the value of at least one decision-making goal is nothing but mere data gathering. In MPEP 2106.05(g)), the MPEP gives examples of what the courts have regularly found to be insignificant extra-solution activity. One such example, under mere data gathering recites “presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price.” Relating this to the instant application, the offers are the iterative modifying of the weights and the statistics gathered is how the determined relationship changes based on a particular modification of the weights. As the claim states, this relationship is used to optimize the value (e.g. the price). 
Step 2B: Does the claim(s) recite(s) any additional elements that amount to significantly more than the judicial exception? 
	NO, Claim 1 does NOT recite any additional elements that amount to significantly more than the judicial exception.
	In the above analysis, the examiner identified the following additional elements: 
A weighted comparison module, comprising computer-executable code stored in non-volatile memory; a processor; and a user device; wherein the weighted comparison module, the processor, and the user device are configured to:”
Under Step 2B, these additional elements are still considered a computer which is used as tool to implement the abstract idea and therefore do NOT amount to significantly more than the judicial exception (MPEP 2106.05(f)). 
receive data of at least one decision-making goal parameter via the user device
Under Step 2B, this limitation is considered well-known, routine, and conventional (WURC) (MPEP 2106.05(d)). Because the examiner is alleging that this additional element is WURC, the examiner MUST provide evidence, as per the Berkheimer memo. As evidence, the examiner cites MPEP 2106.05(d) which provides examples of additional elements that the courts have regularly found to be WURC. Example (i) states “receiving or transmitting data over a network) and Example (ii) states “storing and retrieving information in memory”. As can be seen, the examiner has provided sufficient evidence to show that this limitation is indeed WURC and therefore does NOT amount to significantly more than the judicial exception. 
optimize the value of the at least one decision-making goal parameter by iteratively modifying the weights for each of the plurality of decision-making factors based on the at least one relationship between the increase and the decrease of the value of the at least one decision- making goal parameter and the plurality of decision-making factors.
As an initial matter, the examiner noted that this limitation, in the alternative is considered an additional element and therefore must be further considered under Step 2B. Under 2B, the functional steps recited by this limitation (e.g. “iteratively modifying the weights”) is considered WURC. As evidence, per the Berkheimer requirement, the examiner cites MPEP 2106.05(d). Example (ii) states “performing repetitive calculations”. Therefore, as evidenced, the iterative modification of weights based on some known relationship is WURC and therefore does NOT amount to significantly more than the judicial exception. 

Conclusion: Because the steps of representative Claim 1 fail steps 2A and 2B of the 101 analysis, claim 1 recites an abstract idea without significantly more and therefore is NOT patent eligible. Thus, a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 2: 
Claim 2 is dependent on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 2, however, further recites: 
…receive data of a second decision-making goal parameter
As analyzed above, the receipt of data does NOT integrate the abstract idea into a practical application (2A P2) as it is considered insignificant extra-solution activity (see MPEP citations above) and further does NOT amount to significantly more than the judicial exception (2B) because the receipt of data is considered WURC (see MPEP citations above and Berkheimer evidence provided above). 
Conclusion: Because Claim 2 further recites the abstract idea of Claim 1 and the steps of claim are further additional elements that do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, claim 2 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 3: 
Claim 3 is dependent on Claim 2 and therefore recites the same abstract idea as Claim 2 and Claim 1. Claim 3, however, further recites: 
…stop optimizing the value of the at least one decision-making goal parameter when the data of the second decision-making goal parameter is received.
This limitation is considered part of the abstract idea because it, under Step 2A Prong 1 and the BRI in light of the specification, is considered a mental process. That is, the functionality encompassed by the decision to stop optimizing a particular value because a new value or goal was received is nothing more than a simple evaluation or judgement. For example, if the goal was to purchase a house, and new data was received that said the goal was to purchase a car, a person could reasonably make a simple judgement to stop what they are currently doing and work on the new goal. 
This limitation does not appear to contain any further additional element that must be considered. 

Conclusion: Because Claim 3 further recites the abstract idea of Claim 1 and Claim 2 and the steps of the claim considered part of the abstract idea, claim 3 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 4: 
Claim 4 is dependent on Claim 3 and therefore recites the same abstract idea as Claims 1,2, and 3. Merely for sake of brevity, it appears the functional steps recited in this claim encompass similar subject matter as “determine” limitation of Claim 1 and therefore, as analyzed above, this limitation is considered part of the abstract idea because it recites a mental process. The examiner refers to the analysis provided with respect to Claim 1 above for further details. 
Conclusion: Because Claim 4 further recites the abstract idea of Claims 1, 2, and 3 and the steps of claim are further part of the abstract idea, claim 4 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 5: 
Claim 5 is dependent on Claim 4 and therefore recites the same abstract idea as Claims 1,2, 3, and 4. Merely for sake of brevity, it appears the functional steps recited in this claim encompass similar subject matter as “optimize” limitation of Claim 1 and therefore, as analyzed above, this limitation is considered part of the abstract idea (and alternatively an additional element) because it recites a mental process. The examiner refers to the analysis provided with respect to Claim 1 above for further details. 

Conclusion: Because Claim 4 further recites the abstract idea of Claims 1, 2, 3, and 4 and the steps of claim are further part of the abstract idea and alternatively are further additional elements that do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, claim 5 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 


Analysis of Claim 6: 
Claim 6 is dependent on Claim 2 and therefore recites the same abstract idea as Claims 1 and 2. Claim 6 further recites:
Wherein the at least one decision-making goal parameter is replaced by the second decision-making goal parameter based on a business strategy change
This limitation is considered part of the abstract idea. Under step 2A, the functionality encompassed by this claim is nothing more than a mental process. That is, in the decision of buying a house, a person could decide to instead pursue buying a car. Because of this change, the person would switch (e.g. replace) the goal of buying a house, with buying a car. 
This limitation does not appear to contain any further additional elements.   


Conclusion: Because Claim 6 further recites the abstract idea of Claims 1 and 2 and the steps of claim are further part of the abstract idea, claim 6 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 7: 
Claim 7 is dependent on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 7, however, further recites:
Wherein the data affecting decision-making is selected from the group consisting of job applicant data and new product development data
This limitation is considered an additional element. Under Step 2A Prong 2 and Step 2B, this additional element is considered insignificant extra-solution activity (MPEP 2106.05(g)). Specifically, limiting the type of data which is used is merely selecting a particular data source or type of data to be manipulated. As stated in the MPEP, this activity has been regularly found by the courts to NOT integrate the abstract idea into a practical application and further does NOT amount to significantly more than the judicial exception. 

Conclusion: Because Claim 7 further recites the abstract idea of Claim 1 and the identified additional elements do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, claim 7 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 8: 
Claim 8 is dependent on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 8, however, further recites:
Wherein the data affecting decision-making is selected from the group consisting of college and university data, wedding venue data, job offer data, real estate data, and vehicle purchase data. 
This limitation is considered an additional element. Under Step 2A Prong 2 and Step 2B, this additional element is considered insignificant extra-solution activity (MPEP 2106.05(g)). Specifically, limiting the type of data which is used is merely selecting a particular data source or type of data to be manipulated. As stated in the MPEP, this activity has been regularly found by the courts to NOT integrate the abstract idea into a practical application and further does NOT amount to significantly more than the judicial exception. 

Conclusion: Because Claim 8 further recites the abstract idea of Claim 1 and the identified additional elements do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, claim 8 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 9: 
Claim 9 is dependent on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 9, however, further recites:
…are configured to modify the plurality of decision-making factors to add at least one factor, change at least one factor, or delete at least one factor. 
This limitation is considered part of the abstract. Specifically, under step 2A prong 1, the functionality encompassed by this limitation is nothing more than a mental process. That is, given a plurality of decision-making factors (e.g. cost, location, distance to work, etc.) a person could make a simple judgement or evaluation to add a factor (e.g. “pet friendly”), change at least one factor (e.g. replace “cost” with “pet friendly” or change “cost” to “cost over $1000”), or delete at least one factor (e.g. delete “distance to work”). As demonstrated, the functionality encompassed by this limitation is nothing more than a simple judgement or evaluation and therefore recites a mental process. 
This limitation does not appear to contain any further additional elements. 

Conclusion: Because Claim 9 further recites the abstract idea of Claim 1 and the claim itself recites an abstract idea, claim 9 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 
	
	Merely for sake of brevity the examiner notes that the functionality encompassed by Claims 10-12 are similar in subject matter to Claim 1 (see “determining” and “optimize” steps) as well as Claims 3-5 as analyzed above. Because Claims 10-12 recite similar subject matter, claims 10-12 are similar NOT patent eligible and therefore rejected under 35 U.S.C. 101. While the full analysis is omitted here (merely for sake of brevity), it should be understood that the analysis given above applies to at least Claims 10-12. 
	Additionally, and again merely for sake of brevity, the subject matter encompassed by Claims 13-20 is similar to the subject matter of Claims 1-5. The full analysis is omitted but it should be understood that the same analysis and reasoning given to at least claims 1-5 apply to at least claims 13-20. Therefore Claims 13-20 are NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 6 recites: 
Wherein the at least one decision-making goal parameter is replaced by the second decision-making goal parameter based on a business strategy change.

The above claim language does not appear to be supported or otherwise clearly described in the as-filed specification. 
MPEP 2161.01(I) recites: 
The written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed

As described in the MPEP, the above claim language does not appear to be described in such a clear, concise, and exact manner that a person of ordinary skill in the art would understand how the inventor intended the function (of at least Claim 6) to be performed. 
After consideration of the as-filed specification, the only description of Claim 6 is claim 6 itself. When considering the specification the examiner identified paragraph [0053] as providing the only description of Claim 6 and recites, at least in part: 
The weighted comparison module, the processor, and the user device may be configured to optimize the value of the second decision-making goal parameter by iteratively modifying the weights for each of the plurality of decision-making factors based on the at least one relationship between the increase and the decrease of the value of the second decision-making goal parameter and the plurality of decision-making factors. The at least one decision-making goal parameter may be replaced by the second decision-making goal parameter based on a business strategy change.
Again, this appears to be the only description of claim 6 within the as-filed specification. 
This description does not, as the MPEP requires, “…describe with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed…” 
That is, the term “business strategy change” is ambiguous and recited at such a high level of generality that the function of “replacing” is performed using a feature that is not sufficiently described such that a person of ordinary skill in the art would understand how the inventor intended the function to be performed. 
For at least the above reasons, a rejection under 112(a) is appropriate. 
For purposes of compact prosecution, examination, and clarity of record, claim 6 is interpreted as encompassing processing a different “decision-making goal parameter” based any change that a business (e.g. self-employment, small business, corporation, etc.) may experience.  

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 14-17, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 16 (Claim 4 used as representative) recite: 
wherein the weighted comparison module, the processor, and the user device are configured to determine at least one relationship between an increase or a decrease of a value of the second decision-making goal parameter and the plurality of decision-making factors based on iteratively modifying the weights for each of the plurality of decision-making factors and analyzing the continuously-received data.
The examiner notes at least the emphasized language and notes that Claim 4, ultimately, depends on Claim 1. While it is clear that Claim 4’s “at least one relationship” is a relationship of the newly received “second decision-making goal parameter”, it is unclear, and therefore indefinite, if the “plurality of decision making factors” and “the weights” and the “analyzing the continuously-received data” is referring to the data of the “at least one decision-making goal parameter” or the “data of the second-decision making goal parameter”. 
To clarify further, there appears to be at least three issues: 
1. it is unclear what “data of the second-making goal parameter” encompasses. Is this data the same as or different from the “data of at least one decision-making goal parameter” of Claim 1? 
2. Are the weights the same in both “at least one decision-making goal parameter” and “the second decision-making goal parameter”? 
3. what difference is, if any, between the continuously received data when processing the “at least one decision-making goal parameter” and continuously received data when processing the “second decision-making goal parameter”? 
Because of at least the above issues, the examiner cannot determine the metes and bounds of the claim language and therefore at least claims 4 and 16 (which recites similar language) is indefinite and thus a rejection under 35 U.S.C. 112(b) is appropriate. 
The examiner notes that Claims 5 and 17 are rejected under 112(b) at least because they are dependent on a rejected claim (e.g. claim 4, claim 16). 

Claim 14 recites: 
“…inputting data to a weighted comparison module of a second-decision making goal parameter via the user device…” 
The term “a weighted comparison module” is indefinite. As currently claimed, it appears that Claim 14 requires a distinct and separate module than the “a weighted comparison module” as claimed in Claim 13. 
The examiner suggests the following amended language that appears to conform to the supporting language within the specification: 
	“The method of claim 13, further comprising inputting data of a second decision-making goal parameter to the weighted comparison module via the user device”

Claim 18 recites, at least in part: 
“…based on iteratively modifying the weights for each of the plurality of decision-making factors and the goal weights for each of the plurality of decision-making goal parameters…”
“…by iteratively modifying the weights for each of the plurality of decision-making factors and the goal weights for each of the plurality of decision-making goal parameters…” 
The term “the goal weights” lacks antecedent basis and should be appropriately corrected. 
The examiner notes that Claims 19 and 20 are rejected at least due in part to their dependency on a rejected claim (e.g. Claim 18). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Deshpande et al. (US 10,719,803) 

With respect to Claim 1, Deshpande teaches A system, comprising: a weighted comparison module, comprising computer-executable code stored in non- volatile memory; a processor; and a user device (Deshpande c.f. Figure 3)
 wherein the weighted comparison module, the processor, and the user device are configured to: receive data of at least one decision-making goal parameter via the user device (Deshpande Col. 3 Lines 30-45 “…for a given set of business goals, a set of different business scenarios and the corresponding decisions are derived from the historical decision made by business users for a small-scale problem. Examples of different scenarios may include selecting the best node from 20 stores to fulfill an e-commerce order from location A…. For each scenario i, the decision made by users is expressed as a set of decision variable[s]: Xi = (Xi,1, Xi,2…). Xi is a vector that represents the decisions made by users in scenario i. Xi includes a set of decision variables…The number of decision variables can be different in different business problems…” 
The examiner notes that the set(s) of different business scenarios teaches “receive data of at least one decision-making goal parameter via the user device”.). 

determine a plurality of decision-making factors (Deshpande Col. 3 Lines 60-65 “In an online order fulfillment example [e.g. decision-making goal parameter], obj1 can be the shipping cost, obj2 can the markdown cost, and obj3 can be the operational cost. Other costs may be formulated as additional objects…” 
The examiner notes that the objective function (see Deshpande Col. 3 Line 60) having multiple objectives (e.g. obj1, obj2, obj3, etc.) teaches “determine plurality of decision-making factors”.). 
determine a weight for each of the plurality of decision-making factors (Deshpande Cols 6-7 Lines 62-6 “In one embodiment, the weight selection engine 106 continuously self-updates the weight by incorporating a newly available decision. For example, initially, there may be 100 scenarios and the weight selection engine 106 may find the optimal weight setting based on the 100 scenarios. In each scenario, the user makes a decision and the weight selection engine 106 finds the optimal weight for this scenario, and the overall weight settings are selected based on each of the optimal weights in these 100 scenarios. As the user continues to make decisions, more scenarios will be incorporated in this process. The optimal weights settings may be based on more scenarios (more than 100).” 
The examiner notes that using the initial data (e.g. “initially, there may be 100 scenarios…”) to determine a weight setting teaches “determine a weight for each of the plurality of decision-making factors”.)
continuously receive data affecting decision-making (Deshpande Cols 6-7 Lines 62-6 “In one embodiment, the weight selection engine 106 continuously self-updates the weight by incorporating a newly available decision. For example, initially, there may be 100 scenarios and the weight selection engine 106 may find the optimal weight setting based on the 100 scenarios. In each scenario, the user makes a decision and the weight selection engine 106 finds the optimal weight for this scenario, and the overall weight settings are selected based on each of the optimal weights in these 100 scenarios. As the user continues to make decisions, more scenarios will be incorporated in this process. The optimal weights settings may be based on more scenarios (more than 100).” 
Deshpande Col. 8 Lines 7-12 “At 212, one or more of the processors may continuously and automatically update the target weight setting associated with each of the multiple objections based on continuously receiving additional decisions made to additional scenarios and automatically executing the generating, the building and searching steps.” 
The examiner notes that continuously receiving, for example, additional decision made to additional scenarios teaches “continuously receive data affecting decision-making”). 
determine at least one relationship between an increase or a decrease of a value of the at least one decision-making goal parameter and the plurality of decision-making factors based on iteratively modifying the weights for each of the plurality of decision-making factors and analyzing the continuously-received data (Deshpande Col. 4 Lines 22-27 “The weight selection engine 106 in one embodiment runes or executes one or more hardware processors 108, and outputs weights settings considered to be optimal 110. For example, a solver within the weight selection engine builds a number of inequalities and solves the inequalities to obtain a weight setting for each scenario i…” 
The examiner notes that building and solving “a number of inequalities” which determine a particular objectives weight value teaches “determine at least one relationship between an increase or a decrease of a value of the at least one decision-making goal parameter and the plurality of decision-making factors based on iteratively modifying the weights for each of the plurality of decision-making factors and analyzing the continuously-received data”. 
To clarify, “a number of inequalities” teaches “…at least one relationship between an increase or a decrease of a value of the at least one decision-making goal and the plurality of decision-making factors…” because an inequality sets the relationship between different objectives (e.g. obj1 is less than (for example) obj2).). 

optimize the value of the at least one decision-making goal parameter by iteratively modifying the weights for each of the plurality of decision-making factors based on the at least one relationship between the increase and the decrease of the value of the at least one decision- making goal parameter and the plurality of decision-making factors (Deshpande Col. 4 Lines 22-27 (see exact citations above). Additionally, Deshpande Col. 7 lines 43-64 “At 206, one or more of the processors may build a number of inequalities and solve the inequalities to determine a weight setting associated with each of the multiple objectives. The inequalities are built with the assumption that, for an optimization that minimizes the objective function, the objective function having the set of random decision variables has a larger value than the objective function having the set of decision variables…[line 59] “The iteration at 208 may be performed for a threshold number of different historical scenarios available. The repeating at 208 results in multiple weight settings being generated. For example, multiple sets of weight settings may be generated, with each set having a weight setting for each of the multiple objectives.” 
The examiner notes that iteratively building and solving the inequalities in which the weights for each objective (e.g. obj1) are obtained and solving for the optimal weight setting teaches “optimize the value of the at least one decision-making goal parameter by iteratively modifying the weights for each of the plurality of decision-making factors based on the at least one relationship between the increase and the decrease of the value of the at least one decision- making goal parameter and the plurality of decision-making factors”.).
With respect to Claim 2, Deshpande teaches wherein the weighted comparison module, the process, and the user device are configured to receive data of a second decision-making goal parameter (Deshpande Col. 3 Lines 30-45 “…for a given set of business goals, a set of different business scenarios and the corresponding decisions are derived from the historical decision made by business users for a small-scale problem. Examples of different scenarios may include selecting the best node from 20 stores to fulfill an e-commerce order from location A…. For each scenario i, the decision made by users is expressed as a set of decision variable[s]: Xi = (Xi,1, Xi,2…). Xi is a vector that represents the decisions made by users in scenario i. Xi includes a set of decision variables…The number of decision variables can be different in different business problems…” 
The examiner notes that the set(s) of different business scenarios teaches “wherein the weighted comparison module, the process, and the user device are configured to receive data of a second decision-making goal parameter”. The examiner notes that each “scenario” is a different decision-making goal parameter. That is, Deshpande recites that there are i scenarios and this, under BRI in light of the specification, teaches i decision0making goal parameters. The examiner notes for clarity of record.). 
With respect to Claim 3, Deshpande teaches wherein the weight comparison module, the processor, and the user device are configured to stop optimizing the value of the at least one decision-making goal parameter when the data of the second decision-making goal parameter is received (Deshpande Col. 6 lines 20-24 “In one embodiment, the weight selection engine 106 first generates the optimal weights for each scenario, e.g. independently of other scenarios. The actual processing may be performed in parallel or at one at a time, by the one or more processors 108.” 
The examiner notes that generating optimal weight for each scenario (e.g. “at least one decision-making goal parameter” and “second decision-making goal parameter”) independently where the actually processing is either performed in parallel or at one at a time teaches “…stop optimizing the value of at least one decision-making goal parameter when the data of the second decision-making goal parameter is received”.
For clarity of record, the examiner notes that because each scenario (e.g. each decision-making goal parameter) is processing independently, a person of ordinary skill in the art would infer that if a new scenario (e.g. second decision-making goal parameter) is input into that system, the system would stop the processing (e.g. stop the optimization) of the currently decision-making goal parameter.). 
With respect to Claim 4, Deshpande teaches determine at least one relationship between an increase or a decrease of a value of the second decision-making goal parameter and the plurality of decision-making factors based on iteratively modifying the weights for each of the plurality of decision-making factors and analyzing the continuously-received data (Deshpande Col. 4 Lines 22-27 “The weight selection engine 106 in one embodiment runes or executes one or more hardware processors 108, and outputs weights settings considered to be optimal 110. For example, a solver within the weight selection engine builds a number of inequalities and solves the inequalities to obtain a weight setting for each scenario i…” 
The examiner notes that building and solving “a number of inequalities” which determine a particular objectives weight value teaches “determine at least one relationship between an increase or a decrease of a value of the at least one decision-making goal parameter and the plurality of decision-making factors based on iteratively modifying the weights for each of the plurality of decision-making factors and analyzing the continuously-received data”. 
To clarify, “a number of inequalities” teaches “…at least one relationship between an increase or a decrease of a value of the second decision-making goal and the plurality of decision-making factors…” because an inequality sets the relationship between different objectives (e.g. obj1 is less than (for example) obj2).). 

With respect to Claim 5, Deshpande teaches Wherein the weighted comparison module, the processor, and the user device are configured to optimize the value of the second decision-making goal parameter by iteratively modifying the weight for each of the plurality of decision-making factors based on the at least one relationship between the increase and the decrease of the value of the second decision-making goal parameter and the plurality of decision-making factors (Deshpande Col. 4 Lines 22-27 (see exact citations above). Additionally, Deshpande Col. 7 lines 43-64 “At 206, one or more of the processors may build a number of inequalities and solve the inequalities to determine a weight setting associated with each of the multiple objectives. The inequalities are built with the assumption that, for an optimization that minimizes the objective function, the objective function having the set of random decision variables has a larger value than the objective function having the set of decision variables…[line 59] “The iteration at 208 may be performed for a threshold number of different historical scenarios available. The repeating at 208 results in multiple weight settings being generated. For example, multiple sets of weight settings may be generated, with each set having a weight setting for each of the multiple objectives.” 
The examiner notes that iteratively building and solving the inequalities in which the weights for each objective (e.g. obj1) are obtained and solving for the optimal weight setting teaches “Wherein the weighted comparison module, the processor, and the user device are configured to optimize the value of the second decision-making goal parameter by iteratively modifying the weight for each of the plurality of decision-making factors based on the at least one relationship between the increase and the decrease of the value of the second decision-making goal parameter and the plurality of decision-making factors”.
The examiner additionally refers to the examiner remarks section above for claim interpretation.).
With respect to Claim 6, Deshpande teaches wherein the at least one decision-making goal parameter is replaced by the second decision-making goal parameter based on a business strategy change (Deshpande Col. 3 Lines 30-45 “…for a given set of business goals, a set of different business scenarios and the corresponding decisions are derived from the historical decision made by business users for a small-scale problem. Examples of different scenarios may include selecting the best node from 20 stores to fulfill an e-commerce order from location A…. For each scenario i, the decision made by users is expressed as a set of decision variable[s]: Xi = (Xi,1, Xi,2…). Xi is a vector that represents the decisions made by users in scenario i. Xi includes a set of decision variables…The number of decision variables can be different in different business problems…”
The examiner notes that because X is “a set of decision variables” within a scenario i, each “decision” in a particular scenario teaches “…based on a business strategy change.” Additionally, because each decision variable affects the objective function for a particular scenario, every “Decision variable” for a particular scenario teaches “wherein the at least one decision-making goal parameter [e.g. scenario] is replaced by the second decision-making goal parameter”.). 
With respect to Claim 9, Deshpande teaches wherein the weighted comparison module, the process, and the user device are configured to modify the plurality of decision-making factors to add at least one factor, change at least one factor, or delete at least one factor (Deshpande Col 3 Lines 60-63 note the equation for objective function and the respective weight (e.g. a, B, y) for each factor (e.g. obj1, obj2, etc.). As described in above citations, the purpose of Deshpande is to find and optimize the weight values of each objective. 
The examiner notes that this finding and optimization weight values of each factor teaches “wherein the weighted comparison module, the process, and the user device are configured to modify the plurality of decision-making factors to add at least one factor, change at least one factor, or delete at least one factor”. To clarify, changing the weights for a respective factor (e.g. objective) changes that factor (e.g. because the weight is multiplying that objective).). 
With respect to Claim 10, Deshpande teaches wherein the least one decision-making goal parameter includes a plurality of decision-making goal parameters, and the weighted comparison module, the processor, and the user device are configured to determine a goal weight for each of the plurality of decision making goal parameters (Deshpande Cols 7-8 Lines 65-6 “At 210, one or more of the processors may search the multiple sets of weight settings to select a target weight setting for each of the multiple objectives. The searching may include selecting a confidence level and searching the multiple sets of weight setting around the confidence interval. The searching may also include maximizing a sum over the objective function values of each set of the multiple sets of weight settings to select the target weight setting for each of the multiple objectives”. 
The examiner notes that searching for a target weight setting for each of the multiple objectives teaches “wherein the least one decision-making goal parameter includes a plurality of decision-making goal parameters, and the weighted comparison module, the processor, and the user device are configured to determine a goal weight for each of the plurality of decision-making goal parameters”.).
With respect to Claim 11, Deshpande teaches wherein the weighted comparison module, the processor, and the user device are configured to determine at least one relationship between an increase or a decrease of a value of the plurality of decision-making goal parameters and the plurality of decision-making factors based on iteratively modifying the weight for each of the plurality of decision-making factors and the goal weight for each of the plurality decision-making parameters (Deshpande Col. 4 Lines 22-27 “The weight selection engine 106 in one embodiment runes or executes one or more hardware processors 108, and outputs weights settings considered to be optimal 110. For example, a solver within the weight selection engine builds a number of inequalities and solves the inequalities to obtain a weight setting for each scenario i…” 
The examiner notes that building and solving “a number of inequalities” which determine a particular objectives weight value teaches “wherein the weighted comparison module, the processor, and the user device are configured to determine at least one relationship between an increase or a decrease of a value of the plurality of decision-making goal parameters and the plurality of decision-making factors based on iteratively modifying the weight for each of the plurality of decision-making factors and the goal weight for each of the plurality decision-making parameters”. 
To clarify, “a number of inequalities” teaches “…at least one relationship between an increase or a decrease of a value of the plurality decision-making goal parameters and the plurality of decision-making factors…” because an inequality sets the relationship between different objectives (e.g. obj1 is less than (for example) obj2).). 

With respect to Claim 12 Deshpande teaches wherein the weighted comparison module, the processor, and the user device are configured to optimize the values of the plurality of decision-making goal parameters by iteratively modifying the weights for each of the plurality of decision-making factors and the goal weights for each of the plurality of decision-making goal parameters based on the at least one relationship between the increase and the decrease of the value of the plurality of decision-making goal parameters and the plurality of decision-making factors (Deshpande Col. 4 Lines 22-27 (see exact citations above). Additionally, Deshpande Col. 7 lines 43-64 “At 206, one or more of the processors may build a number of inequalities and solve the inequalities to determine a weight setting associated with each of the multiple objectives. The inequalities are built with the assumption that, for an optimization that minimizes the objective function, the objective function having the set of random decision variables has a larger value than the objective function having the set of decision variables…[line 59] “The iteration at 208 may be performed for a threshold number of different historical scenarios available. The repeating at 208 results in multiple weight settings being generated. For example, multiple sets of weight settings may be generated, with each set having a weight setting for each of the multiple objectives.” 
The examiner notes that iteratively building and solving the inequalities in which the weights for each objective (e.g. obj1) are obtained and solving for the optimal weight setting teaches “wherein the weighted comparison module, the processor, and the user device are configured to optimize the values of the plurality of decision-making goal parameters by iteratively modifying the weights for each of the plurality of decision-making factors and the goal weights for each of the plurality of decision-making goal parameters based on the at least one relationship between the increase and the decrease of the value of the plurality of decision-making goal parameters and the plurality of decision-making factors”.
The examiner additionally refers to the examiner remarks section above for claim interpretation.).
With respect to Claim 13, Deshpande teaches a method comprising: inputting data to a weight comparison module of at least one decision-making goal parameter via a user device (Deshpande Col. 3 Lines 30-45 “…for a given set of business goals, a set of different business scenarios and the corresponding decisions are derived from the historical decision made by business users for a small-scale problem. Examples of different scenarios may include selecting the best node from 20 stores to fulfill an e-commerce order from location A…. For each scenario i, the decision made by users is expressed as a set of decision variable[s]: Xi = (Xi,1, Xi,2…). Xi is a vector that represents the decisions made by users in scenario i. Xi includes a set of decision variables…The number of decision variables can be different in different business problems…” 
The examiner notes that the set(s) of different business scenarios teaches “receive data of at least one decision-making goal parameter via the user device”.). 
determine a plurality of decision-making factors (Deshpande Col. 3 Lines 60-65 “In an online order fulfillment example [e.g. decision-making goal parameter], obj1 can be the shipping cost, obj2 can the markdown cost, and obj3 can be the operational cost. Other costs may be formulated as additional objects…” 
The examiner notes that the objective function (see Deshpande Col. 3 Line 60) having multiple objectives (e.g. obj1, obj2, obj3, etc.) teaches “determine plurality of decision-making factors”.). 
determine a weight for each of the plurality of decision-making factors (Deshpande Cols 6-7 Lines 62-6 “In one embodiment, the weight selection engine 106 continuously self-updates the weight by incorporating a newly available decision. For example, initially, there may be 100 scenarios and the weight selection engine 106 may find the optimal weight setting based on the 100 scenarios. In each scenario, the user makes a decision and the weight selection engine 106 finds the optimal weight for this scenario, and the overall weight settings are selected based on each of the optimal weights in these 100 scenarios. As the user continues to make decisions, more scenarios will be incorporated in this process. The optimal weights settings may be based on more scenarios (more than 100).” 
The examiner notes that using the initial data (e.g. “initially, there may be 100 scenarios…”) to determine a weight setting teaches “determine a weight for each of the plurality of decision-making factors”.)
continuously receive data affecting decision-making (Deshpande Cols 6-7 Lines 62-6 “In one embodiment, the weight selection engine 106 continuously self-updates the weight by incorporating a newly available decision. For example, initially, there may be 100 scenarios and the weight selection engine 106 may find the optimal weight setting based on the 100 scenarios. In each scenario, the user makes a decision and the weight selection engine 106 finds the optimal weight for this scenario, and the overall weight settings are selected based on each of the optimal weights in these 100 scenarios. As the user continues to make decisions, more scenarios will be incorporated in this process. The optimal weights settings may be based on more scenarios (more than 100).” 
Deshpande Col. 8 Lines 7-12 “At 212, one or more of the processors may continuously and automatically update the target weight setting associated with each of the multiple objections based on continuously receiving additional decisions made to additional scenarios and automatically executing the generating, the building and searching steps.” 
The examiner notes that continuously receiving, for example, additional decision made to additional scenarios teaches “continuously receive data affecting decision-making”). 
determine at least one relationship between an increase or a decrease of a value of the at least one decision-making goal parameter and the plurality of decision-making factors based on iteratively modifying the weights for each of the plurality of decision-making factors and analyzing the continuously-received data (Deshpande Col. 4 Lines 22-27 “The weight selection engine 106 in one embodiment runes or executes one or more hardware processors 108, and outputs weights settings considered to be optimal 110. For example, a solver within the weight selection engine builds a number of inequalities and solves the inequalities to obtain a weight setting for each scenario i…” 
The examiner notes that building and solving “a number of inequalities” which determine a particular objectives weight value teaches “determine at least one relationship between an increase or a decrease of a value of the at least one decision-making goal parameter and the plurality of decision-making factors based on iteratively modifying the weights for each of the plurality of decision-making factors and analyzing the continuously-received data”. 
To clarify, “a number of inequalities” teaches “…at least one relationship between an increase or a decrease of a value of the at least one decision-making goal and the plurality of decision-making factors…” because an inequality sets the relationship between different objectives (e.g. obj1 is less than (for example) obj2).). 
optimize the value of the at least one decision-making goal parameter by iteratively modifying the weights for each of the plurality of decision-making factors based on the at least one relationship between the increase and the decrease of the value of the at least one decision- making goal parameter and the plurality of decision-making factors (Deshpande Col. 4 Lines 22-27 (see exact citations above). Additionally, Deshpande Col. 7 lines 43-64 “At 206, one or more of the processors may build a number of inequalities and solve the inequalities to determine a weight setting associated with each of the multiple objectives. The inequalities are built with the assumption that, for an optimization that minimizes the objective function, the objective function having the set of random decision variables has a larger value than the objective function having the set of decision variables…[line 59] “The iteration at 208 may be performed for a threshold number of different historical scenarios available. The repeating at 208 results in multiple weight settings being generated. For example, multiple sets of weight settings may be generated, with each set having a weight setting for each of the multiple objectives.” 
The examiner notes that iteratively building and solving the inequalities in which the weights for each objective (e.g. obj1) are obtained and solving for the optimal weight setting teaches “optimize the value of the at least one decision-making goal parameter by iteratively modifying the weights for each of the plurality of decision-making factors based on the at least one relationship between the increase and the decrease of the value of the at least one decision- making goal parameter and the plurality of decision-making factors”.).
With respect to Claim 14, Deshpande teaches inputting data to a weighted comparison module of a second-making goal parameter via the user device (Deshpande Col. 3 Lines 30-45 “…for a given set of business goals, a set of different business scenarios and the corresponding decisions are derived from the historical decision made by business users for a small-scale problem. Examples of different scenarios may include selecting the best node from 20 stores to fulfill an e-commerce order from location A…. For each scenario i, the decision made by users is expressed as a set of decision variable[s]: Xi = (Xi,1, Xi,2…). Xi is a vector that represents the decisions made by users in scenario i. Xi includes a set of decision variables…The number of decision variables can be different in different business problems…” 
The examiner notes that the set(s) of different business scenarios teaches “inputting data to a weighted comparison module of a second-making goal parameter via the user device”. The examiner notes that each “scenario” is a different decision-making goal parameter. That is, Deshpande recites that there are i scenarios and this, under BRI in light of the specification, teaches i decision-making goal parameters. The examiner notes for clarity of record.). 
With respect to Claim 15, Deshpande teaches further comprising stopping optimization of the value of the at least one decision-making parameter when the data of the second decision-making goal parameter is received (Deshpande Col. 6 lines 20-24 “In one embodiment, the weight selection engine 106 first generates the optimal weights for each scenario, e.g. independently of other scenarios. The actual processing may be performed in parallel or at one at a time, by the one or more processors 108.” 
The examiner notes that generating optimal weight for each scenario (e.g. “at least one decision-making goal parameter” and “second decision-making goal parameter”) independently where the actually processing is either performed in parallel or at one at a time teaches “…stop optimizing the value of at least one decision-making goal parameter when the data of the second decision-making goal parameter is received”.
For clarity of record, the examiner notes that because each scenario (e.g. each decision-making goal parameter) is processing independently, a person of ordinary skill in the art would infer that if a new scenario (e.g. second decision-making goal parameter) is input into that system, the system would stop the processing (e.g. stop the optimization) of the currently decision-making goal parameter.). 
With respect to Claim 16, Deshpande teaches determining at least one relationship between an increase or a decrease of a value of the second decision-making goal parameter and the plurality of decision-making factors based on iteratively modifying the weights for each of the plurality of decision-making factors and analyzing the continuously-received data (Deshpande Col. 4 Lines 22-27 “The weight selection engine 106 in one embodiment runes or executes one or more hardware processors 108, and outputs weights settings considered to be optimal 110. For example, a solver within the weight selection engine builds a number of inequalities and solves the inequalities to obtain a weight setting for each scenario i…” 
The examiner notes that building and solving “a number of inequalities” which determine a particular objectives weight value teaches “determine at least one relationship between an increase or a decrease of a value of the at least one decision-making goal parameter and the plurality of decision-making factors based on iteratively modifying the weights for each of the plurality of decision-making factors and analyzing the continuously-received data”. 
To clarify, “a number of inequalities” teaches “…at least one relationship between an increase or a decrease of a value of the second decision-making goal and the plurality of decision-making factors…” because an inequality sets the relationship between different objectives (e.g. obj1 is less than (for example) obj2).). 

With respect to Claim 17, Deshpande teaches optimizing the value of the second decision-making goal parameter by iteratively modifying the weight for each of the plurality of decision-making factors based on the at least one relationship between the increase and the decrease of the value of the second decision-making goal parameter and the plurality of decision-making factors (Deshpande Col. 4 Lines 22-27 (see exact citations above). Additionally, Deshpande Col. 7 lines 43-64 “At 206, one or more of the processors may build a number of inequalities and solve the inequalities to determine a weight setting associated with each of the multiple objectives. The inequalities are built with the assumption that, for an optimization that minimizes the objective function, the objective function having the set of random decision variables has a larger value than the objective function having the set of decision variables…[line 59] “The iteration at 208 may be performed for a threshold number of different historical scenarios available. The repeating at 208 results in multiple weight settings being generated. For example, multiple sets of weight settings may be generated, with each set having a weight setting for each of the multiple objectives.” 
The examiner notes that iteratively building and solving the inequalities in which the weights for each objective (e.g. obj1) are obtained and solving for the optimal weight setting teaches “Wherein the weighted comparison module, the processor, and the user device are configured to optimize the value of the second decision-making goal parameter by iteratively modifying the weight for each of the plurality of decision-making factors based on the at least one relationship between the increase and the decrease of the value of the second decision-making goal parameter and the plurality of decision-making factors”.
The examiner additionally refers to the examiner remarks section above for claim interpretation.).
With respect to Claim 18, Deshpande teaches A system, comprising: a weighted comparison module, comprising computer-executable code stored in non-volatile memory; a processor; and a user device (Deshpande c.f. Figure 3)
 wherein the weighted comparison module, the processor, and the user device are configured to: receive data of a plurality of decision-making goal parameters via the user device (Deshpande Col. 3 Lines 30-45 “…for a given set of business goals, a set of different business scenarios and the corresponding decisions are derived from the historical decision made by business users for a small-scale problem. Examples of different scenarios may include selecting the best node from 20 stores to fulfill an e-commerce order from location A…. For each scenario i, the decision made by users is expressed as a set of decision variable[s]: Xi = (Xi,1, Xi,2…). Xi is a vector that represents the decisions made by users in scenario i. Xi includes a set of decision variables…The number of decision variables can be different in different business problems…” 
The examiner notes that the set(s) of different business scenarios teaches “receive data of at least one decision-making goal parameter via the user device”.). 

determine a plurality of decision-making factors (Deshpande Col. 3 Lines 60-65 “In an online order fulfillment example [e.g. decision-making goal parameter], obj1 can be the shipping cost, obj2 can the markdown cost, and obj3 can be the operational cost. Other costs may be formulated as additional objects…” 
The examiner notes that the objective function (see Deshpande Col. 3 Line 60) having multiple objectives (e.g. obj1, obj2, obj3, etc.) teaches “determine plurality of decision-making factors”.). 
determine a weight for each of the plurality of decision-making factors (Deshpande Cols 6-7 Lines 62-6 “In one embodiment, the weight selection engine 106 continuously self-updates the weight by incorporating a newly available decision. For example, initially, there may be 100 scenarios and the weight selection engine 106 may find the optimal weight setting based on the 100 scenarios. In each scenario, the user makes a decision and the weight selection engine 106 finds the optimal weight for this scenario, and the overall weight settings are selected based on each of the optimal weights in these 100 scenarios. As the user continues to make decisions, more scenarios will be incorporated in this process. The optimal weights settings may be based on more scenarios (more than 100).” 
The examiner notes that using the initial data (e.g. “initially, there may be 100 scenarios…”) to determine a weight setting teaches “determine a weight for each of the plurality of decision-making factors”.)
continuously receive data affecting decision-making (Deshpande Cols 6-7 Lines 62-6 “In one embodiment, the weight selection engine 106 continuously self-updates the weight by incorporating a newly available decision. For example, initially, there may be 100 scenarios and the weight selection engine 106 may find the optimal weight setting based on the 100 scenarios. In each scenario, the user makes a decision and the weight selection engine 106 finds the optimal weight for this scenario, and the overall weight settings are selected based on each of the optimal weights in these 100 scenarios. As the user continues to make decisions, more scenarios will be incorporated in this process. The optimal weights settings may be based on more scenarios (more than 100).” 
Deshpande Col. 8 Lines 7-12 “At 212, one or more of the processors may continuously and automatically update the target weight setting associated with each of the multiple objections based on continuously receiving additional decisions made to additional scenarios and automatically executing the generating, the building and searching steps.” 
The examiner notes that continuously receiving, for example, additional decision made to additional scenarios teaches “continuously receive data affecting decision-making”). 
determine at least one relationship between an increase or a decrease of a value of the plurality of decision-making parameters and the plurality of decision-making factors based on iteratively modifying the weight for each of the plurality of decision-making factors and the goal weights for each of the plurality of decision-making goal parameters (Deshpande Col. 4 Lines 22-27 “The weight selection engine 106 in one embodiment runes or executes one or more hardware processors 108, and outputs weights settings considered to be optimal 110. For example, a solver within the weight selection engine builds a number of inequalities and solves the inequalities to obtain a weight setting for each scenario i…” 
The examiner notes that building and solving “a number of inequalities” which determine a particular objectives weight value teaches “determine at least one relationship between an increase or a decrease of a value of the at least one decision-making goal parameter and the plurality of decision-making factors based on iteratively modifying the weights for each of the plurality of decision-making factors and analyzing the continuously-received data”. 
To clarify, “a number of inequalities” teaches “…at least one relationship between an increase or a decrease of a value of the at least one decision-making goal and the plurality of decision-making factors…” because an inequality sets the relationship between different objectives (e.g. obj1 is less than (for example) obj2).). 

optimize the value of the plurality of decision-making goal parameters by iteratively modifying the weights for each of the plurality of decision-making factors and the goal weights for each of the plurality of decision-making goal parameters based on the at least one relationship between the increase and the decrease of the value of the plurality of decision-making goal parameters and the plurality of decision-making factors (Deshpande Col. 4 Lines 22-27 (see exact citations above). Additionally, Deshpande Col. 7 lines 43-64 “At 206, one or more of the processors may build a number of inequalities and solve the inequalities to determine a weight setting associated with each of the multiple objectives. The inequalities are built with the assumption that, for an optimization that minimizes the objective function, the objective function having the set of random decision variables has a larger value than the objective function having the set of decision variables…[line 59] “The iteration at 208 may be performed for a threshold number of different historical scenarios available. The repeating at 208 results in multiple weight settings being generated. For example, multiple sets of weight settings may be generated, with each set having a weight setting for each of the multiple objectives.” 
The examiner notes that iteratively building and solving the inequalities in which the weights for each objective (e.g. obj1) are obtained and solving for the optimal weight setting teaches “optimize the value of the at least one decision-making goal parameter by iteratively modifying the weights for each of the plurality of decision-making factors based on the at least one relationship between the increase and the decrease of the value of the at least one decision- making goal parameter and the plurality of decision-making factors”.).
With respect to Claim 19, Deshpande teaches wherein the weighted comparison module, the process, and the user device are configured to receive data of a second plurality decision-making goal parameters (Deshpande Col. 3 Lines 30-45 “…for a given set of business goals, a set of different business scenarios and the corresponding decisions are derived from the historical decision made by business users for a small-scale problem. Examples of different scenarios may include selecting the best node from 20 stores to fulfill an e-commerce order from location A…. For each scenario i, the decision made by users is expressed as a set of decision variable[s]: Xi = (Xi,1, Xi,2…). Xi is a vector that represents the decisions made by users in scenario i. Xi includes a set of decision variables…The number of decision variables can be different in different business problems…” 
The examiner notes that the set(s) of different business scenarios teaches “wherein the weighted comparison module, the process, and the user device are configured to receive data of a second decision-making goal parameter”. The examiner notes that each “scenario” is a different decision-making goal parameter. That is, Deshpande recites that there are i scenarios and this, under BRI in light of the specification, teaches i decision0making goal parameters. The examiner notes for clarity of record.). 
With respect to Claim 20, Deshpande teaches wherein the weight comparison module, the processor, and the user device are configured to stop optimizing the value of the plurality of decision-making goal parameters when the data of the second plurality of decision-making goal parameter is received (Deshpande Col. 6 lines 20-24 “In one embodiment, the weight selection engine 106 first generates the optimal weights for each scenario, e.g. independently of other scenarios. The actual processing may be performed in parallel or at one at a time, by the one or more processors 108.” 
The examiner notes that generating optimal weight for each scenario (e.g. “at least one decision-making goal parameter” and “second decision-making goal parameter”) independently where the actually processing is either performed in parallel or at one at a time teaches “…stop optimizing the value of at least one decision-making goal parameter when the data of the second decision-making goal parameter is received”.
For clarity of record, the examiner notes that because each scenario (e.g. each decision-making goal parameter) is processing independently, a person of ordinary skill in the art would infer that if a new scenario (e.g. second decision-making goal parameter) is input into that system, the system would stop the processing (e.g. stop the optimization) of the currently decision-making goal parameter.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 10,719,803) in view of Turskis (“A new fuzzy hybrid multi-criteria decision-making approach to solve personnel assessment problems. Case Study: Director Selection for Estates and Economy Office”, NPL 2017). 
With respect to Claim 7, Deshpande teaches all of the limitations of Claim 1 as described above. 
Deshpande, however, does not appear to explicitly disclose: 
Wherein the data affecting decision-making is selected from the group consisting of job applicant data and new product development data
Turskis, however, teaches wherein the data affecting decision-making is selected from the group consisting of job applicant data and new product development data (Turskis Title, Pgs. 221-223 describe and list “the determined main criteria” used in the algorithm for personnel selection (e.g. job hiring). The examiner notes that any or all of the listed criteria (e.g. work experience, qualifications that match job descriptions, leadership skills, etc.) teach “wherein the data affecting decision-making is selected from the group consisting of job applicant data and new product development data”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the business scenario decision making as taught by Deshpande with the job applicant data as taught by Turskis because this would allow for the efficient evaluation of multiple candidates for a job, thus improving the company’s confidence with selecting a particular person (Turskis Pg. 227 section 4). 
With respect to Claim 8, the combination of Deshpande and Turskis teach wherein the data affecting decision-making is selected from the group consisting of college and university data, wedding venue data, job offer data, real estate data, and vehicle purchase data (Turskis Title, Pgs. 221-223 describe and list “the determined main criteria” used in the algorithm for personnel selection (e.g. job hiring). The examiner notes that any or all of the listed criteria (e.g. work experience, qualifications that match job descriptions, leadership skills, etc.) teach “wherein the data affecting decision-making is selected from the group consisting of college and university data, wedding venue data, job offer data, real estate data, and vehicle purchase data”). 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Dolan et al. US 2013/0198207 A1. Integrated Multi-Criteria Decision Support Framework. Similar Inventive Concept. Note especially Figures 1 and Figure 6. 
2. Murphy et al. US 2008/0016058 A1. Multi-Candidate, Multi-Criteria Decision-Making Method. Similar inventive concept. Note especially Figure 1 and steps 1-12 and 1-16. 
3. Hamilton, Ken. US 2004/0103058 A1. Decision Analysis System and Method. Similar Inventive Concept. Note especially, Figure 7. 
4. Karas, Leonard. US 6,772,019 B2. Method and System for Multi-Parameter Choice Optimization. Similar Inventive Concept. Note Especially Figure 1. 
5. Pajer et al. “WeightLifter: Visual Weight Space Exploration for Multi-Criteria Decision Making”, NPL 2017. Similar Inventive Concept. Note especially Figure 2 and Figure 6. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126